                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         THE ESTATE OF PABLO GARCIA TORIBIO,              CASE NO. 18-cv-02151-YGR
                                   7     ET AL.,
                                                                                          JUDGMENT
                                   8                       Plaintiffs,

                                   9                 vs.

                                  10     CITY OF SANTA ROSA, ET AL.,
                                  11                       Defendants.

                                  12           The Court having granted the motion of defendant Officer Vlahandreas for summary
Northern District of California
 United States District Court




                                  13   judgment by Order entered this date, JUDGMENT IS ENTERED in favor of defendant and against
                                  14   plaintiffs.
                                  15           It is ORDERED, ADJUDGED, AND DECREED that plaintiffs the Estate of Pablo Garcia
                                  16   Toribio, Pablo Garcia Santos, and Margarita Toribio Dominguez take nothing, and the action be
                                  17   dismissed on its merits against Officer Vlahandreas. Costs to be determined pursuant to Fed. Rule
                                  18   Civ. P. 54 and Local Rule 54.
                                  19           IT IS SO ORDERED.
                                  20   Dated: April 4, 2019
                                                                                              YVONNE GONZALEZ ROGERS
                                  21
                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
